DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
2.	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 12/16/2021.
3.	Claims 1-20 were allowed and now currently cancelled via RCE.  
4.	Claims 21-40 are new via RCE. 
5.	This Office Action is made Non-Final
6.	Note: The claims were evaluated for Non-Statutory Double Patenting to Patent No. 10,652,753 however the claims herein are different in scope in comparison to the issued Patent; therefore, a double patenting rejection is not given herein.

                                                          Response to Arguments
7.	Applicant argues that the new claims 21-40 are in condition for allowance and should be allowed. In response, the new claims 21-40 are broader in scope than the previously allowed claims 1-20 (now cancelled). Therefore, the arguments are moot in light of new grounds of rejection are set forth herein necessitated by RCE.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the identification” in line 11.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what is the identification. Does it relate to unlicensed band ID or identifying data or control or identifying that the CSI-RS is not transmitted? 
Claim 26 recites the limitation “the identification” in line 11.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what is the identification. Does it relate to unlicensed band ID or identifying data or control or identifying that the CSI-RS is not transmitted? 
Claim 31 recites the limitation “the identification” in line 15.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what is the identification. Does it relate to unlicensed band ID or identifying data or control or identifying that the CSI-RS is not transmitted? 
Claim 36 recites the limitation “the identification” in line 14.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what is the identification. Does it relate to unlicensed band ID or identifying data or control or identifying that the CSI-RS is not transmitted? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20160128029 hereafter Yang in view of Kim et al. US 20140112289 hereafter Kim.

As to Claim 21. (New) 	Yang discloses a method performed by a terminal [i.e. UE (user equipment) used interchangeably with terminal in disclosure] in a communication system, the method comprising [Abstract: The present invention relates to a wireless communication system, to a method and an apparatus for receiving data, by a terminal, comprising the steps of: receiving a PDSCH corresponding to the PDCCH in a subframe including CSI-RS resource available in a cell]:
receiving, from a base station [i.e. downlink CSI-RS, Sections 0002, 0050: The terminal receive information through the downlink. The BS (base station) transmits to the UE on the downlink] configuration information associated with a channel state information reference signal (CSI-RS) [Figs. 12-13 (Diagrams illustrates CSI-RS configurations), Section 0069, 0070: Per LTE-A standard, the CSI-RS is a downlink RS introduced for channel measurement; and LTE-A defines CSI-RS configurations for CSI-RS transmission; and CSI-RS used to obtain channel state information. The CSI-RS is transmitted and given according to CSI-RS configuration information],
the configuration information includes information on a resource for the CSI-RS [Figs 12 and 14, Section 0005, 0069: The UE receives CSI-RS resource available in a cell. In LTE-A, the UE specific CSI-RS use RB (resource block) mapped in a scheduled subframe in which CSI-RS is a downlink RS defined CSI-RS configuration],
[i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH] is transmitted from the base station using a part of a subframe [Fig. 7 (Downlink SF-subframe structure depicts control region in first slot or part of subframe and data region in part of subframe), Fig. 8, Section 0047, 0054: A first slot within a subframe correspond to control region to which control channel is allocated, the remaining corresponds to a data region to which PDSCH is allocated. A UE receives data/control information],
identifying that the CSI-RS is not transmitted in the subframe, in case that the data [i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH] is transmitted using the part of the subframe [Fig. 7 (Downlink SF-subframe structure depicts part of subframe), Sections 0097, 0101: Whether an EPDCCH/PDSCH signal is mapped/transmitted to/in a CSI-RS RE (resource element) available in a cell may be UE-specifically signaled; and the UE can perform EPDCCH/PDSCH detection/reception operation and can exclude the CSI-RS SF/RE (subframe/resource element) in demodulation/decoding process according to the signaling. That is, when no CSI-RS configuration is included in the SFs (subframe) belonging to the EPDCCH/PDSCH bundle, can the EPDCCH/PDSCH signal be mapped/transmitted in the corresponding EPDCCH/PDSCH bundle period (i.e. subframe) without rate-matching or puncturing],
and receiving, from the base station, the data [i.e. PDSCH] or control [i.e. PDCCH/ePDCCH] information [Sections 0054, 0097: The UE receive PDCCH/PDSCH and receive data/control information. EPDCCH/PDSCH signal is transmitted in a cell],
Although Yang discloses the terminal/UE can receive on the downlink from a base station data or control information (PDSCH or PDCCH/ePDCCH) on a cell it does not 
However, Kim teaches (receiving data or control information) using an unlicensed band based on the identification [Fig. 20 (Depicts PDSCH and PDCCH of unlicensed band), Sections 0005, 0130, 0181, 0197, 0206: The eNodeB (i.e. base station) include steps to determine if unlicensed band is identified. The UE receive CSI-RS. A eNodeB (i.e. base station) can transmit PDSCH on the unlicensed band to UE; and the unlicensed band can use a slot. An eNodeB can schedule a PDSCH transmission for a part of time period of the unlicensed band corresponding to a half of a subframe. PDSCH of unlicensed band is indicated by the PDCCH of the unlicensed band].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Yang relating to UE/terminal receiving data or control information (i.e. PDSCH or PDCCH) from the base station with the teaching of Kim relating to UE receiving data or control information (i.e. PDSCH or PDCCH) using unlicensed band. By combining the method/systems, the UE/terminal can use unlicensed band to receive data or control information in the case of when PCell (first cell) is unavailable thereby ensuring the terminal receives the data or control information without delay.

As to Claim 22. (New)   Yang discloses the method of claim 21, wherein the identifying that the CSI- RS is not transmitted in the subframe further comprises: identifying that the CSI-RS is not transmitted in the subframe,  [Section 0101: That is, when no CSI-RS configuration is included in the SFs (subframe) belonging to the EPDCCH/PDSCH bundle, can the EPDCCH/PDSCH signal be mapped/transmitted in the corresponding EPDCCH/PDSCH bundle period (subframe)]:
in case that the data or control information is transmitted from a second slot of the subframe [Fig. 7 (Depicts Data in Second Slot of subframe), Sections 0047, 0097: A front portion of a first slot within a subframe correspond to control region and the remaining (i.e. second slot) correspond to data region to which PDSCH is allocated. Whether an EPDCCH/PDSCH signal is mapped/transmitted to/in a CSI-RS RE (resource element) available in a cell may be UE-specifically signaled; and the UE can perform EPDCCH/PDSCH detection/reception operation and can exclude the CSI-RS SF/RE (subframe/resource element) in demodulation/decoding process according to the signaling]. 

As to Claim 23.  (New)   Yang discloses the method of claim 21, wherein the identifying that the CSI- RS is not transmitted in the subframe further comprises [Section 0101: That is, when no CSI-RS configuration is included in the SFs (subframe) belonging to the EPDCCH/PDSCH bundle, can the EPDCCH/PDSCH signal be mapped/transmitted in the corresponding EPDCCH/PDSCH bundle period (subframe)]:
identifying that the CSI-RS is not transmitted in the subframe, in case that the data [i.e. PDSCH] or control information [i.e. ePDCCH/PDCCH]  is not transmitted on a last symbol of the subframe [Sections 0035, 0095, 0104, 0108: The slot of subframe includes plurality of OFDM symbols. An eNB may not map an EPDCCH/PDSCH signal to a CSI-RS SF/RE corresponding to the CSI-RS configuration information. The EPDCCH/PDSCH signal may be configured not to be transmitted/received in a CSI-RS transmission SF (subframe); That is, the CSI-RS transmission can be excluded; In addition, the EPDCCH/PDSCH signal may be configured not to be transmitted/received. The eNB may need to inform UE of changed configuration information which may cause system overhead, thus proposed method allows last symbol of an SF (subframe) to be available for SRS transmission].

As to Claim 24. (New)   Yang discloses the method of claim 21, wherein the data or control information is transmitted on a physical downlink shared channel (PDSCH) or an enhanced physical downlink control channel (EPDCCH) [Fig. 8, Sections 0047, 0054: A data region to which a physical downlink shared chancel (PDSCH) is allocated. - That is, the UE can receive an E-PDCCH and receive data/control information through a PDSCH corresponding to the E-PDCCH].

As to Claim 25. (New)   Yang discloses the method of claim 21, wherein the resource for the CSI-RS determined based on the configuration information [Section 0069: The CSI-RS is a downlink RS and LTE-A defines CSI-RS configurations for CSI-RS transmission; and CSI-RS used to obtain channel state information] is used for receiving the data and the control information in the subframe [Fig. 3, 12, 14, Sections 0005 0069, 0121: The UE receives CSI-RS resource available in a cell. The UE specific CSI-RS use RB (resource block) mapped in a scheduled subframe in which CSI-RS is a downlink RS defined CSI-RS configuration. The UE receive data/PDSCH corresponding to PDCCH (control information) which is receive4d in a subframe including CSI-RS resources available].

As to Claim 26. (New) 	Yang discloses a method performed by a base station in a communication system, the method comprising [Fig. 15 (Base Station-BS 110), Abstract, Sections 0050: The present invention relates to a wireless communication system. The BS (base station) transmits to the UE on the downlink]:
transmitting [i.e. downlink CSI-RS] , to a terminal, configuration information associated with a channel state information reference signal (CSI-RS) [Figs. 12-13 (Diagrams illustrates CSI-RS configurations), Section 0069, 0070: Per LTE-A standard, the CSI-RS is a downlink RS introduced for channel measurement; and LTE-A defines CSI-RS configurations for CSI-RS transmission; and CSI-RS used to obtain channel state information. The CSI-RS is transmitted and given according to CSI-RS configuration information],
 the configuration information includes information on a resource for the CSI-RS [Figs 12 and 14, Section 0005, 0069: The UE receives CSI-RS resource available in a cell. In LTE-A, the UE specific CSI-RS use RB (resource block) mapped in a scheduled subframe in which CSI-RS is a downlink RS defined CSI-RS configuration],
identifying whether data [i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH] is transmitted to the terminal using a part of a subframe [Fig. 7 (Downlink SF-subframe structure depicts control region in first slot or part of subframe and data region in part of subframe), Fig. 8, Section 0047, 0054: A first slot within a subframe correspond to control region to which control channel is allocated, the remaining corresponds to a data region to which PDSCH is allocated. A UE receives data/control information];
identifying that the CSI-RS is not transmitted in the subframe, in case that the data [i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH] is transmitted using the part of the subframe [Fig. 7 (Downlink SF-subframe structure depicts part of subframe), Sections 0097, 0101: Whether an EPDCCH/PDSCH signal is mapped/transmitted to/in a CSI-RS RE (resource element) available in a cell may be UE-specifically signaled; and the UE can perform EPDCCH/PDSCH detection/reception operation and can exclude the CSI-RS SF/RE (subframe/resource element) in demodulation/decoding process according to the signaling. That is, when no CSI-RS configuration is included in the SFs (subframe) belonging to the EPDCCH/PDSCH bundle, can the EPDCCH/PDSCH signal be mapped/transmitted in the corresponding EPDCCH/PDSCH bundle period (i.e. subframe) without rate-matching or puncturing];
 and transmitting, to a terminal, the data [i.e. PDSCH] or control information [Sections 0054, 0097: The UE receive PDCCH/PDSCH and receive data/control information. EPDCCH/PDSCH signal is transmitted in a cell],
Although Yang discloses the terminal/UE can receive on the downlink from a base station data or control information (PDSCH or PDCCH/ePDCCH) on a cell it does not explicitly state unlicensed band or Second Cell (SCell is considered an unlicensed band see Applicant’s disclosure Section 0030 that supports this known information),
However, Kim teaches (receiving data or control information) using an unlicensed band based on the identification [Fig. 20 (Depicts PDSCH and PDCCH of unlicensed band), Sections 0005, 0130, 0181, 0197, 0206: The eNodeB (i.e. base station) include steps to determine if unlicensed band is identified. The UE receive CSI-RS. A eNodeB (i.e. base station) can transmit PDSCH on the unlicensed band to UE; and the unlicensed band can use a slot. An eNodeB can schedule a PDSCH transmission for a part of time period of the unlicensed band corresponding to a half of a subframe. PDSCH of unlicensed band is indicated by the PDCCH of the unlicensed band].


As to Claim 27. (New) The method of claim 26, wherein the identifying that the CSI- RS is not transmitted in the subframe further comprises: identifying that the CSI-RS is not transmitted in the subframe, in case that the data or control information is transmitted from a second slot of the subframe [See claim 22 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 28. (New) The method of claim 26, wherein the identifying that the CSI- RS is not transmitted in the subframe further comprises: identifying that the CSI-RS is not transmitted in the subframe, in case that the data or control information is not transmitted on a last symbol of the subframe [See claim 23 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 29. (New) The method of claim 26, wherein the data or control information is transmitted on a physical downlink shared channel (PDSCH) or an enhanced physical downlink [See claim 24 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 30. (New) The method of claim 26, the resource for the CSI-RS determined based on the configuration information is used for transmitting the data and the control information in the subframe [See claim 25 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 31. (New)  Yang discloses a terminal [i.e. UE (user equipment) used interchangeably with terminal in disclosure] in a communication system, the terminal [UE-120] comprising [Fig. 15, Abstract: The present invention relates to a wireless communication system, to a method and an apparatus for receiving data, by a terminal, comprising the steps of: receiving a PDSCH corresponding to the PDCCH in a subframe including CSI-RS resource available in a cell]:
a transceiver [RF Unit-126 or antenna]; and a controller [i.e. Processor-122] configured to [Fig. 15 (Diagram of UE-120), Section 0123: The user equipment-120 includes a processor 122, a memory 124, and a radio frequency (RF) unit-126 configured to implement procedures and/or methods suggested in the present invention; The RF unit-126 transmits and/or receives a radio signal. The UE-120 can have a single antenna or multiple antennas],
receive, from a base station [i.e. downlink CSI-RS, Sections 0002, 0050: The terminal receive information through the downlink. The BS (base station) transmits to the UE on the downlink] via the transceiver [RF Unit-126 or antenna], configuration information associated [Figs. 12-13 (Diagrams illustrates CSI-RS configurations), Section 0069, 0070: Per LTE-A standard, the CSI-RS is a downlink RS introduced for channel measurement; and LTE-A defines CSI-RS configurations for CSI-RS transmission; and CSI-RS used to obtain channel state information. The CSI-RS is transmitted and given according to CSI-RS configuration information],
the configuration information includes information on a resource for the CSI-RS [Figs 12 and 14, Section 0005, 0069: The UE receives CSI-RS resource available in a cell. In LTE-A, the UE specific CSI-RS use RB (resource block) mapped in a scheduled subframe in which CSI-RS is a downlink RS defined CSI-RS configuration],
identify whether data [i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH]  is transmitted from the base station using a part of a subframe [Fig. 7 (Downlink SF-subframe structure depicts control region in first slot or part of subframe and data region in part of subframe), Fig. 8, Section 0047, 0054: A first slot within a subframe correspond to control region to which control channel is allocated, the remaining corresponds to a data region to which PDSCH is allocated. A UE receives data/control information],
identify that the CSI-RS is not transmitted in the subframe, in case that the data [i.e. PDSCH] or control i.e. PDCCH/ePDCCH] information is transmitted using the part of the subframe, and [Fig. 7 (Downlink SF-subframe structure depicts part of subframe), Sections 0097, 0101: Whether an EPDCCH/PDSCH signal is mapped/transmitted to/in a CSI-RS RE (resource element) available in a cell may be UE-specifically signaled; and the UE can perform EPDCCH/PDSCH detection/reception operation and can exclude the CSI-RS SF/RE (subframe/resource element) in demodulation/decoding process according to the signaling. That is, when no CSI-RS configuration is included in the SFs (subframe) belonging to the EPDCCH/PDSCH bundle, can the EPDCCH/PDSCH signal be mapped/transmitted in the corresponding EPDCCH/PDSCH bundle period (i.e. subframe) without rate-matching or puncturing],
receive, from the base station, the data [i.e. PDSCH] or control [i.e. PDCCH/ePDCCH] information [Sections 0054, 0097: The UE receive PDCCH/PDSCH and receive data/control information. EPDCCH/PDSCH signal is transmitted in a cell],
Although Yang discloses the terminal/UE can receive on the downlink from a base station data or control information (PDSCH or PDCCH/ePDCCH) on a cell it does not explicitly state unlicensed band or Second Cell (SCell is considered an unlicensed band see Applicant’s disclosure Section 0030 that supports this known information),
However, Kim teaches (receiving data or control information) using an unlicensed band based on the identification [Fig. 20 (Depicts PDSCH and PDCCH of unlicensed band), Sections 0005, 0130, 0181, 0197, 0206: The eNodeB (i.e. base station) include steps to determine if unlicensed band is identified. The UE receive CSI-RS. A eNodeB (i.e. base station) can transmit PDSCH on the unlicensed band to UE; and the unlicensed band can use a slot. An eNodeB can schedule a PDSCH transmission for a part of time period of the unlicensed band corresponding to a half of a subframe. PDSCH of unlicensed band is indicated by the PDCCH of the unlicensed band].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Yang relating to UE/terminal receiving data or control information (i.e. PDSCH or PDCCH) from the base station with the teaching of Kim relating to UE receiving data or control information (i.e. PDSCH or PDCCH) using unlicensed band. By 

As to Claim 32. (New) The terminal of claim 31, wherein the controller further configured to identify that the CSI-RS is not transmitted in the subframe, in case that the data or control information is transmitted from a second slot of the subframe [See claim 22 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 33. (New) The terminal of claim 31, wherein the controller is further configured to identify that the CSI-RS is not transmitted in the subframe, in case that the data or control information is not transmitted on a last symbol of the subframe [See claim 23 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 34. (New) The terminal of claim 31, wherein the data or control information is transmitted on a physical downlink shared channel (PDSCH) or an enhanced physical downlink control channel (EPDCCH) [See claim 24 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 35. (New) The terminal of claim 31, the resource for the CSI-RS determined based on the configuration information is used for receiving the data and the control information in the subframe [See claim 25 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 36. (New)  Yang discloses a base station in a communication system, the base station comprising [Fig. 15 (Base Station-BS 110), Abstract, Sections 0050: The present invention relates to a wireless communication system. The BS (base station) transmits to the UE on the downlink]:
a transceiver [RF unit-116 or antenna]; and a controller [Processor-112] configured to [Fig. 15 (Diagram of BS-110), Section 0123: The base station-110 includes a processor-112, a memory-114, and a radio frequency (RF) unit-116 configured to implement procedures and/or methods suggested in the present invention; The RF unit-116 is connected with the processor-112 and transmits and/or receives a radio signal, the BS-110 can have a single antenna or multiple antennas]:
transmit, to a terminal via the transceiver [RF unit-116 or antenna], configuration information associated with a channel state information reference signal (CSI-RS) [Figs. 12-13 (Diagrams illustrates CSI-RS configurations), Section 0069, 0070: Per LTE-A standard, the CSI-RS is a downlink RS introduced for channel measurement; and LTE-A defines CSI-RS configurations for CSI-RS transmission; and CSI-RS used to obtain channel state information. The CSI-RS is transmitted and given according to CSI-RS configuration information],
the configuration information includes information on a resource for the CSI-RS [Figs 12 and 14, Section 0005, 0069: The UE receives CSI-RS resource available in a cell. In LTE-A, the UE specific CSI-RS use RB (resource block) mapped in a scheduled subframe in which CSI-RS is a downlink RS defined CSI-RS configuration],
[i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH] is transmitted to the terminal using a part of a subframe [Fig. 7 (Downlink SF-subframe structure depicts control region in first slot or part of subframe and data region in part of subframe), Fig. 8, Section 0047, 0054: A first slot within a subframe correspond to control region to which control channel is allocated, the remaining corresponds to a data region to which PDSCH is allocated. A UE receives data/control information];
identify that the CSI-RS is not transmitted in the subframe, in case that the data [i.e. PDSCH] or control information [i.e. PDCCH/ePDCCH] is transmitted using the part of the subframe [Fig. 7 (Downlink SF-subframe structure depicts part of subframe), Sections 0097, 0101: Whether an EPDCCH/PDSCH signal is mapped/transmitted to/in a CSI-RS RE (resource element) available in a cell may be UE-specifically signaled; and the UE can perform EPDCCH/PDSCH detection/reception operation and can exclude the CSI-RS SF/RE (subframe/resource element) in demodulation/decoding process according to the signaling. That is, when no CSI-RS configuration is included in the SFs (subframe) belonging to the EPDCCH/PDSCH bundle, can the EPDCCH/PDSCH signal be mapped/transmitted in the corresponding EPDCCH/PDSCH bundle period (i.e. subframe) without rate-matching or puncturing];
and transmit, to a terminal, the data [i.e. PDSCH] or control information [Sections 0054, 0097: The UE receive PDCCH/PDSCH and receive data/control information. EPDCCH/PDSCH signal is transmitted in a cell],
Although Yang discloses the terminal/UE can receive on the downlink from a base station data or control information (PDSCH or PDCCH/ePDCCH) on a cell it does not 
However, Kim teaches (receiving data or control information) using an unlicensed band based on the identification [Fig. 20 (Depicts PDSCH and PDCCH of unlicensed band), Sections 0005, 0130, 0181, 0197, 0206: The eNodeB (i.e. base station) include steps to determine if unlicensed band is identified. The UE receive CSI-RS. A eNodeB (i.e. base station) can transmit PDSCH on the unlicensed band to UE; and the unlicensed band can use a slot. An eNodeB can schedule a PDSCH transmission for a part of time period of the unlicensed band corresponding to a half of a subframe. PDSCH of unlicensed band is indicated by the PDCCH of the unlicensed band].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Yang relating to UE/terminal receiving data or control information (i.e. PDSCH or PDCCH) from the base station with the teaching of Kim relating to UE receiving data or control information (i.e. PDSCH or PDCCH) using unlicensed band. By combining the method/systems, the UE/terminal can use unlicensed band to receive data or control information in the case of when PCell (first cell) is unavailable thereby ensuring the terminal receives the data or control information without delay.

As to Claim 37. (New) The base station of claim 36, wherein the controller is further configured to identify that the CSI-RS is not transmitted in the subframe, in case that the data or control information is transmitted from a second slot of the subframe [See claim 22 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 38. (New) The base station of claim 36, wherein the controller is further configured to identify that the CSI-RS is not transmitted in the subframe, in case that the data or control information is not transmitted on a last symbol of the subframe [See claim 23 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 39. (New) The base station of claim 36, wherein the data or control information is transmitted on a physical downlink shared channel (PDSCH) or an enhanced physical downlink control channel (EPDCCH) [See claim 24 because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 40. (New) The base station of claim 36, the resource for the CSI-RS determined based on the configuration information is used for transmitting the data and the control information in the subframe [See claim 25 because both claims have similar subject matter therefore similar rejection applied herein].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, AWAD et al. US 20160338018 hereafter Awad in particular Section [0013] each subframe includes a physical downlink common control channel, PDCCH, part and a physical downlink shared channel, PDSCH, part and wherein the common control data for reception and decoding by the non-legacy user devices is transmitted within the PDSCH part of the subframe; and Section [0125] the base station (E)PDCCH transmission module-519 is configured by the (E)PDCCH configuration module to avoid placing the EPDCCH and CSI-RS in the same subframe; Alternatively, the base station (E)PDCCH transmission module 519 is configured by the (E)PDCCH configuration module to puncture the corresponding CSI-RS resource elements (RE) when mapping EPDCCH CSS 171 to resource elements; Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 24, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477